United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-30198
                         Conference Calendar


RAYMOND CORNWELL,

                                     Petitioner-Appellant,

versus

CARL CASTERLINE,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2023
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Raymond Cornwell, Federal prisoner # 03181-052, has appealed

the district court’s judgment dismissing his application for a

writ of habeas corpus challenging his 1990 conviction in the

United States District Court for the Northern District of New

York for conspiracy to manufacture and distribute

methamphetamine.    Cornwell contends that he should be permitted

to proceed under 28 U.S.C. § 2241 under the Savings Clause of

28 U.S.C. § 2255 because he is innocent in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000).   Cornwell’s argument is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-30198
                                -2-

foreclosed by Wesson v. United States Penitentiary Beaumont, TX,

305 F.3d 343, 347 (5th Cir. 2002), cert. denied, 123 S. Ct. 1374

(2003).

     Because Cornwell’s appeal is without arguable merit, it is

DISMISSED AS FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); see also 5TH CIR. R. 42.2.   Cornwell’s motion for

appointment of counsel is DENIED.

     APPEAL DISMISSED; MOTION DENIED.